DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 and March 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  Claims 6 and 7 are labeled as being "Currently Amended".  However none of these claims have any marks or annotations that show any amendment.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "means for moving" in claim 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, which depends from independent claim 1, recites at line 2, “a magnetometer comprising”.  However, claim 1 already recites a magnetometer.  Therefore, it is not clear if the magnetometer of claim 8 is different or the same as the one in claim 1.  For examination purposes, claim 8 will be interpreted to recite “the magnetometer”.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the same features of independent claim 1.  The only difference is the preamble of claim 8 which is drawn to a method.  However, no method steps are described in claim 8 and thus claim 8 does not further limit independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2483767 to Twitchen et al. (hereinafter Twitchen) (cited in IDS dated Mar-5-2021).
Regarding independent claim 1, Twitchen discloses a magnetometer for detecting a magnetic field (Fig. 5 and page 19, the invention can be used to measure magnetic fields), comprising:
a solid state electronic spin system containing a plurality of electronic spins and a solid carrier (Fig. 5, at least bay 54 and Fig. 7 illustrates a diamond material 76 containing spin defects 74), wherein the electronic spins are configured to be capable of aligning with an external magnetic field in response to an alignment stimulus (Fig. 6 illustrates an alignment stimulus and contains a magnetic field B0); and 
a detector configured to detect an alignment response of the electronic spins, such that the external magnetic field can be detected (processor 60 described in pages 18 and 19); 
wherein the electronic spins are provided as one or more groups, each group containing a plurality of spins (Fig. 7 shows groups of electronic spins, see for example spins 74, which are spaced in a  uniform distance from the channel, also page 24), the plurality of spins in each of the one or more groups are arranged in a line that is angled at an angle Θ with respect to the local direction of the external magnetic field at the said group (Figs. 6 and 7, the spins 74 are arranged in a line at a perpendicular angle with respect to the local direction of the magnetic field Bo).
Illustrated below are Figs. 5 and 6 of Twitchen for the convenience of the applicant. 


    PNG
    media_image1.png
    851
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    685
    media_image2.png
    Greyscale

Regarding independent claim 6, claim 6 recites similar features as those of independent claim 1 and those features of rejected on the same grounds.
Regarding claims 2 and 7, Twitchen discloses perturbing the alignment of the electronic spins in a manner quantitatively related to the magnetic field strength, and to quantitatively detect the response of the electronic spins to the perturbation, whereby the magnetic field strength can be measured based on the detected response to the perturbation (Fig. 6, the input signals comprise a static magnetic field (Bo) for splitting the degeneracy of the ms = ± 1 electron spin states in the quantum spin defects of the diamond sensor and for splitting degenerate nuclear spin states in the fluid sample, at page 21).
Regarding claim 3, Twitchen discloses a readout and/or display apparatus configured to indicate at least one of the presence, direction and strength of the magnetic field at a plurality of locations within the magnetic field (the output 62 may comprise a display screen for displaying spin resonance data, at page 19).
Regarding claim 4, the Office notes that the claim recites the feature of “wherein the magnetometer may optionally further comprise…”  Therefore, this limitation has no patentable weight since any features following the term “optionally” need not be present.  Accordingly, Twitchen discloses wherein each spin of a given group of spins is positionally locked in mutual alignment in or on the solid carrier with respect to other spin(s) in the group (Fig. 7, shows the spins positionally locked, at page 22), wherein the magnetometer may optionally further comprise means for moving the group of spins collectively and/or moving the local magnetic field in order to achieve the desired angular alignment of the group of spins with the magnetic field.
Regarding claim 8, Twitchen discloses a method performed using the magnetometer (see at least the description of Fig. 5 which describes a magnetometer).
Regarding claims 11 and 16, Twitchen discloses wherein the electronic spin system consists of or includes at least one of: molecular spin systems; spin systems of silicon provided with Group V donors providing -6-Application No.: Not yet assigned Attorney Docket No.: 00205-0010-00000 an electronic spin; spin systems of carbon provided with NV centers, negative silicon vacancies, neutral silicon vacancies or germanium vacancies; and spin systems of silicon carbide provided with neutral divacancies providing an electronic spin (the aforementioned documents propose the use of nitrogen-vacancy (NV) defects in a high purity single crystal diamond material as probe spins for sensing a magnetic field, at least page 6).
Regarding claims 12 and 17, Twitchen discloses wherein the or each group comprises at least 3 electronic spins arranged in a line, preferably wherein the or each group comprises at least 100 electronic spins arranged in a line (Fig. 7, illustrates more than 3 electronic spins arranged in a line).
 
Allowable Subject Matter
Claims 5, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim 5, the pr wherein each spin of a given group of spins is positionally adjustable with respect to the other spin(s) of the group of spins, wherein the magnetometer may optionally further comprise means for moving all the spins of the group and/or the local magnetic field, for adjustment of the alignment according to the local direction of the magnetic field.
Regarding claims 9 and 14, the prior art of record fails to teach or suggest wherein Θ is between about 45° and about 60°, preferably wherein Θ is between about 50° and about 57°, more preferably wherein Θ is between about 53° and about 56°, more preferably wherein Θ is between about 54° and about 55°.
Regarding dependent claims 10 and 13, their allowability is based on their dependency from claim 14.
Regarding dependent claims 15 and 18, their allowability is based on their dependency from claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
US 10,281,550 to Sdiscloses a method and system for detecting a target molecule. The method includes allowing a fluid containing the target molecule to pass by a complementary moiety attached to a paramagnetic ion so as to cause the complementary moiety and the paramagnetic ion to change a position. A magnetic effect change caused by the change in position of the paramagnetic ion is detected. The target molecule is identified based on the identity of the complementary moiety and the detected magnetic effect change.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858